Title: From George Washington to Mary Dagworthy, 6 August 1780
From: Washington, George
To: Dagworthy, Mary


					
						Hd Qrs [Peekskill] 6 Augt 1780
					
					Some time since I was honored with your letter of the 17th July, with a sum of money the result of your subscriptions at that time. So much patriotism, while it is a pleasing and fresh proof of the spirit of the ladies of Jersey, entitles them to every applause. The army feel most sensibly both the design and the benefaction.
					I have to request the ladies that till it is known in what manner the Philada subscriptions are to be applied, that they will suspend sending forward any more, or rather that if it is their pleasure, that they will consult Mrs President Reed on the occasion—and unite their subscriptions with Those of Philada. I have the honor
					
						G.W.
					
				